DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-10, Claim 1 recites “(A) one or more compounds selected from among organosilane or siloxane compounds having the general formula (1) and partial (hydrolytic) condensates thereof. . .”  This recitation is unclear, confusing and indefinite whether both the organosilane and siloxane compounds have the general formula (1) or just the siloxane compounds have the general formula (1).  Also the 
Secondly Claim 1 recites “. . . (B) one or more compounds selected from among silane or siloxane compounds having the general formula (2) and partial (hydrolytic) condensates thereof . . .” which is unclear, confusing and indefinite for the same reasons as the first recitation above for the parenthesis and for the “thereof” for the wording “partial (hydrolytic) condensates thereof”.  Furthermore this second recitation lacks clarity whether both the silane and siloxane compounds have general formula (2) especially given that general formula (2) has Y divalent organic groups which would give an organosilane not silane like SiH.   
Thirdly Claim 1 recites “. . . Y, R, X and n are as defined above” which is unclear, confusing and indefinite whether “above” refers to - - as in formula (1) in claim 1 or somewhere in the specification which precedes the claims.
Claim 2 recites “. . . Y is independently a C2-C30 alkylene group which may contain a divalent group selected from among -O-, -S-, -NR-, -C(=O)-, -C(=O)O-, -C(=O)NR-, -OC(=O)NR-, silalkylene group, silarylene group, and straight, branched or cyclic divalent organopolysiloxane residues of 2 to 10 silicon atoms, wherein R is C1-C4 alkyl or phenyl, and which may contain a C6-C20 arylene group.”  This recitation is unclear, confusing and indefinite whether the alkylene group which contains a divalent 
Claim 3 recites “. . . The coating composition of claim I [[ or 2]] wherein in formulae (1) and (2), X is independently selected from the group consisting of hydroxyl, C1-C10 alkoxy, C2-C10 alkoxy-substituted alkoxy, C1-C10 acyloxy, C2-C10 alkenyloxy, halogen, ox1me, isocyanate, and cyanate.”  This recitation is unclear, confusing and indefinite whether for the X of formulae (1) and (2) the recites groups of Claim 3 are in addition to the hydroxyl group and hydrolyzable groups or the X of Claim 3 is the same hydroxyl group and the other recited groups are for the hydrolyzable groups.    
Claim 4 recites “. . . and all J may have the same structure or plural structures may be arrayed randomly or blockwise . . .”  This recitation is unclear, confusing and indefinite because “all J” does not have such structures but “all J groups” could have such structures.  Also a word like “which” or “that” where such random or blockwise structures are for plural structures because the same structure would not be random or blockwise.    
Claim 8 recites “The surface treating agent of claim 5, which cures into a film having a contact angle with oleic acid of up to 30° at 25°C and relative humidity 40%.”  This recitation is unclear and indefinite how a cured film has relative humidity or should the “and” be the word “at”.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/061235, Yamane, Sakoh and Matsuda evidenced by CAS Registry Number 2094977-84-9 See CAS Abstract Y. Yamane et al., WO 2017/061235 (2017);in view of U.S. 2013/0136928, Yamane et al. (hereinafter “Yamane 2”) both of which were cited by Applicants in the IDS dated 7/21/2020. 
For WO 2017/061235 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yamane”.    
For CAS Registry Number 2094977-84-9 (hereinafter “RN 2094977-84-9”) See CAS Abstract Y. Yamane et al., WO 2017/061235 (2017) ¶s 0104-0118 English translation.  
Yamane is effective prior art under 35 USC § 102(a)(1) because Yamane’s publication date of April 17, 2017 is before current effective filing date December 3, 2018.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome Yamane as 35 USC § 102(a)(1) as prior art because a certified English-language translation of said application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.  
Regarding Claims 1-10 Yamane discloses in the entire document particularly in the abstract and claims and ¶s 0017, 0027, 0031, 0060-0061, 0069- 0070, 0076, and 0079, a compound which forms a coating film having excellent water repellent oil repellent properties, low dynamic friction, excellent dirt wiping-off properties, excellent mold releasability, excellent wear resistance and excellent adhesion to a base; a surface treatment agent having durability; and a surface treatment method.  A fluorooxyalkylene group-containing polymer modified phosphonic acid derivative 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , A represents a fluorine-containing group or a group represented by formula (2) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ; Rf represents a fluorooxyalkylene group; each d independently represents an integer of 0-5; each of p, q, r, s and t represents an integer of 0-200; B represents a single bond or a divalent linking group having an unsubstituted or substituted alkylene structure at an end; D represents a carbon atom or a silicon atom; each E independently represents a single bond, an oxygen atom or a diorganosiloxane group; Q represents a divalent linking group having a silicon atom at both ends; each X independently represents a hydrogen atom, an alkyl group or the like; and each of a and b represents an integer of 2-20.).  RN 2094977-84-9 evidences the fluorooxyalkylene group-containing polymer modified phosphonic acid derivative has a structure of:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 .   Yamane 1 is a fluorooxyalkylene group represented by-(CF2) d-(OCF2) p (OCF2CF2) q (OCF2CF2CF2) r (OCF2CF2CF2CF2)s (OCF (CF3) CF2) t O (CF2) d-, d is each independently an integer from 0 to 5, p, q, r, s, t are each independently integers from 0 to 200, and p, q, r, s, and t is 3-200, and the units represented within brackets may be randomly bonded, is a single bond or a divalent linking group having an unsubstituted or substituted alkylene structure at either end, is a carbon atom or a silicon atom, e is each independently any one of a single bond, an oxygen atom, and a diorganosiloxane group, q is a divalent linking group having a silicon atom at both ends, X is each independently a hydrogen atom, an alkali metal atom, an unsubstituted or substituted alkyl group having 1 to 5 carbon atoms, an aryl group or a monovalent group represented by J3Si-, a and b are each independently integers having 2 to 20, and in J3Si-, J is independently an unsubstituted or substituted alkyl group having 1 to 5 carbon atoms or an aryl group. (for X hydrolyzable group of pending Claim 1).   The Q, group a divalent linking group having silicon atoms at both ends selected from the group consisting of the following formulas (5-1) to (5-4) [1] to [3]. The fluorooxyalkylene group-containing polymer-pending Claims 5-10).  From ¶ 0070 a solvent may be used (reading on pending Claim 6).  From ¶ 0061 an acid may be used for hydrolysis (reading on catalyst of pending Claim 7).  Also from ¶ 0060 the cured film has adhesion to the substrate (reading on pending Claim 10).  
As can be seen from the above, Yamane discloses a surface treatment agent (i.e., a "coating composition"), and specifically discloses a polymer-modified phosphonic acid derivative of a phosphooxyalkylene group according to the general formula (1):  A is a-CF3 group and Rf1 is a fluorooxyalkylene group represented by-(CF2) d-(OCF2) p (OCF2CF2) q (OCF2CF2CF2) r (OCF2CF2CF2) s (OCF (CF3) CF2) t O (CF2) d-(A and Rf1 correspond to "Xn, a hydrolyzable group" herein).  The B is a single bond, D is a silicon atom (equivalent to "Si-R3-n"), and E is a single bond, wherein (CH2)-corresponds to the present application "Y".   P (= 0) (OX) 2 corresponds to "A" in the formula (1) of pending Claim 1.  Also with “b” from 2-20 the alkylene group of pending Claim 2 is disclosed.  Also from ¶ 0069 the surface treatment agent may contain a non-functional fluorooxyalkylene group-containing polymer, and the non-functional fluorooxyalkylene group-containing polymer is the sum of the one-terminal hydrolyzable polymer and the two-terminal hydrolyzable polymer.  It is advantageous to contain 5 to 120 parts by mass, preferably 10 to 60 parts by mass with respect to 100 parts by mass 
However Yamane does not expressly disclose that the hydrolyzable fluorooxyalkylene group-containing compound is a silane like that of formula (2) of the pending claims.  
Yamane 2 is directed as is Yamane to a fluorine based surface treating agent as disclosed in the abstract, ¶s 0002 and 0015 and claims for a surface treating agent containing a silane modified with a polymer containing a fluorooxyalkylene group, which forms a coating film being excellent in water- and oil-repellency and having a low coefficient of dynamic friction and also to an article finished with the surface treating agent.  The surface treating agent comprises (A) a hydrolyzable group-containing silane modified with a polymer containing a fluorooxyalkylene group and/or a partial hydrolytic condensate and is used in the surface treating agent with another fluorooxyalkylene group containing polymer (B).  From claims 1-10 of Yamane 2 component (A) and the weight average molecular weight of component (B) ranges from 1:1.5 to 1:5.  The residue of the fluorooxyalkylene group-containing polymer modifying the silane of component (A) has 3 to 151 recurring units shown in the general formula (1): --CgF2gO-- (1) wherein g is an integer of 1 to 6 which is independent for each a (2) wherein Rf is a monovalent fluorooxyalkyl group or a divalent fluorooxyalkylene group, Q is a divalent organic group {which joins the Rf group and the X group together, X is a monovalent organic group having a hydrolyzable group-bonded silane and a plurality of hydrolyzable groups, and letter a is 1 or 2 such as Si(OR)3 wherein OR is an alkoxy group having 1 to 10 carbon atoms from Claims 9-10 {OR reads on pending Claim 3 for X as C1 to C10 alkoxy}.  Also the Q divalent group from claims 7- 8 is an unsubstituted or substituted divalent hydrocarbon group having 2 to 12 carbon atoms which may contain at least one structure selected from the group consisting of amide linkage, ether linkage, ester linkage, vinyl linkage and diorganosilylene group {reading on pending Claim 2}.  From Claim 6 Rf can be formula 8 of 
    PNG
    media_image4.png
    75
    264
    media_image4.png
    Greyscale
 wherein Y as CF3 group, d is independently an integer of 1 to 3, each of p' and q' is an integer of 0 to 150, and p'+q' is 3 to 150, and the recurring units may be randomly joined together (where with p’ from more than 0 to 150 reads on pending claim 4
For Claims 8-9 Applicants are reminded for the wording “cures into a film” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have a surface treating agent and article with the surface treating agent which has a coating composition of fluorooxyalkylene group-containing polymer modified phosphonic acid derivative represented by formula (1) or (2) in a 1:1 ratio with fluorooxyalkylene group containing polymer for oil repelling, as afore-described, where from Yamane 2 the component A as afore-described is the component of formula (2) of Yamane as a fluorooxyalkylene group containing polymer for oil repelling motivated to have such oil repelling in addition to have excellent water- repellency and having a low coefficient of dynamic friction to have the coating composition, surface treating agent and article of claims 1-10.  Furthermore the combination of Yamane 2 with Yamane has a reasonable expectation of success to one skilled in the art because Yamane has a surface treating agent as does 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787